Citation Nr: 9910610	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-01 948	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury and, if so, whether the reopened 
claim should be granted.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1965 to 
March 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO & IC) in St. Paul, Minnesota.  In August 
1998, the veteran was afforded a hearing before the 
undersigned Board member.


FINDINGS OF FACT

1. An unappealed November 1987 rating decision denied 
entitlement to service connection for residuals of a back 
injury.  An unappealed rating decision in February 1994 
held that new and material evidence had not been presented 
to reopen the claim for service connection for a back 
injury. 

2. The evidence added to the record since the February 1994 
rating decision does bear directly and substantially upon 
the specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.


CONCLUSION OF LAW

Evidence received since the February 1994 rating decision is 
new and material; the claim for service connection for a back 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO & IC, in a rating decision dated in November 1987, 
denied the veteran's claim of entitlement to service 
connection for a back injury.  The RO & IC found at that time 
that the evidence of record failed to show that the veteran 
had a currently diagnosed back disorder related to service.  
The veteran did not appeal and the RO & IC's decision was 
final based on the evidence then of record. 

The evidence of record at the time of the November 1987 RO & 
IC decision included the veteran's service medical records.  
When examined for enlistment into service in January 1964, 
there was no finding of spine or musculoskeletal abnormality 
and the veteran was found qualified for active service.  A 
September 1964 annual report of medical examination was also 
negative for findings referable to a spine or musculoskeletal 
abnormality.  

According to a March 1965 clinical record, the veteran said 
he had occasional low back pains that lasted a short time 
since he was sixteen years old but had not mentioned it on 
any previous medical history.  The examiner indicated that, 
by history and examination, it was not a serious problem.  In 
July 1965, while aboard the USS CORAL SEA (CVA 43), the 
veteran was seen in the clinic with complaints of recent low 
back pain and lumbosacral discomfort.  No duty was 
recommended for twenty-four hours.  When examined for release 
to inactive duty in February 1967, there was no finding of 
spine or musculoskeletal abnormality and, in a report of 
medical history completed in May 1967, the veteran checked 
yes to having recurrent back pain.

Also of record at the time of the RO & IC's 1987 decision was 
the report of an October 1987 VA examination.  The veteran 
gave a history of injuring his back in 1966 while on duty on 
an aircraft carrier.  He said he pushed an aircraft and 
experienced low back pain.  The veteran was given light duty 
as a result of the problem and, thereafter, had intermittent 
pain in the similar area that manifested itself if he did 
hard or awkward movements or if he bent over.  He said his 
back problem occurred approximately twice per year.  The 
veteran took over the counter medication and said he had seen 
a chiropractor, without benefit.  In the diagnosis, the VA 
examiner said there was insufficient clinical evidence, at 
present, to warrant a diagnosis of any acute or chronic 
disorder or residual thereof.

The RO & IC also considered the veteran's undated statement 
in which he reported that in 1966 or 1967 he pulled his back 
while pushing an aircraft.  He said he was, thereafter, 
placed on light duty for the remainder of his tour of active 
service.

The relevant evidence associated with the claims file 
subsequent to the November 1987 RO & IC decision includes VA 
examination reports and the veteran's statements.  According 
to an April 1991 VA examination report, the veteran 
complained of muscle spasms in his legs and upper and lower 
back pain.  X-rays of his lumbosacral spine revealed mild 
degenerative appearance and sclerotic margins of the lower 
bodies of the lumbar vertebrae.  There was narrowed 
intervertebral disc space at L5-S1 and, to a lesser degree, 
at the level of L4-5 indicating the possibility of disc 
degenerative disease.  The VA examiner diagnosed degenerative 
disease of the lumbar spine and disc degenerative disease at 
L4-L5, L5-S1.  

In April 1993, the veteran underwent a VA Agent Orange 
protocol examination.  He said he was an aircraft handler and 
elevator operator aboard the USS CORAL SEA and complained of 
low back problems from pushing an airplane.  The veteran said 
he experienced leg cramps and muscle spasms.

The February 1994 decision was final based upon the evidence 
then of record.  However, the claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the February 1994 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999; see also Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999).  In Elkins, the court held that, first, the 
Secretary must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156 (a); second, if 
new and material evidence has been presented, immediately 
upon reopening, the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened, is well grounded pursuant to 38 U.S.C.A. 
§ 5107; and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge.  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.

An application to reopen the veteran's claim was received in 
February 1997.  The relevant evidence associated with the 
claims file subsequent to the February 1994 rating action 
includes VA outpatient treatment records, a lay witness 
statement and the veteran's oral testimony.

Added to the record since the February 1994 rating decision 
were VA outpatient treatment records, dated from March 1993 
to July 1995.  They indicate that the veteran complained of 
low back pain and, according to a March 1993 emergency room 
record, was diagnosed with low back pain and muscle spasms. 

Also added to the record was a February 1997 statement from 
[redacted], a former crewmember on the USS CORAL SEA 
from June 1965 to December 1966.  Mr. [redacted] said he 
witnessed the veteran's assignment to light duty due to a 
back injury incurred when he pushed an aircraft.  According 
to Mr. [redacted], the veteran was reassigned to operating an 
elevator.  

At his August 1998 Board hearing, the veteran testified that 
he was an aircraft handler aboard the USS CORAL SEA and his 
duties required that he put his hands on the plane's wings 
and physically push it.  The veteran stated that he injured 
his back when he pushed a plane.  He reported his back injury 
and he was assigned to light duty, operating an aircraft 
elevator.  The veteran did not see a doctor but said the 
ship's logbook contained an entry of his back injury 
complaint and assignment to light duty.  According to the 
veteran, [redacted], a yellow shirt aircraft director, 
witnessed his back injury.  Post service, within weeks after 
discharge, the veteran had shooting pains down his legs, was 
treated by a chiropractor, but felt worse after the treatment 
and did not return for more treatment.  The veteran did not 
have medical insurance, so he did not seek medical treatment 
for his back nor was he hospitalized because of it.  The 
veteran said he first noticed worsening back pain in 
approximately 1972 when he was a high school janitor and 
stated that he experienced constant, throbbing back pain and 
legs problems that included leg tingling, muscle spasms, 
numbness and laxity.  It was difficult for him to sleep or 
sit in a car or to walk more than about fifty feet without 
pain.  He said he currently worked as a cobbler, his job 
required that he stand and his back was aggravated by the 
standing, but he had not lost time from work due to back 
problems.

The veteran has asserted that he sustained a low back injury 
in service.  The evidence received since the February 1994 
decision consists of VA outpatient records that diagnosed low 
back pain and muscle spasms, a comrade's account of 
witnessing the veteran's injury and the veteran's oral 
testimony.

The Board has found that the VA medical records describing a 
current back disorder and the lay statement from [redacted] 
[redacted] corroborates the veteran's assertion and credible 
testimony that his low back disorder is a result of an injury 
that had its onset in service.  Thus, this evidence is new 
and material and, therefore, reopens the veteran's claim.  
38 U.S.C.A. §§ 5108, 105; 38 C.F.R. §§ 3.156(a).  See also 
Hodge.

ORDER

New and material having been submitted, reopening of the 
claim for service connection for a back injury is granted.


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a back injury.

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). A 
claim may still be well-grounded or reopened on the basis of 
38 C.F.R. 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.   Savage v. Gober, 10 Vet.App. 488 (1997). In 
the case at hand, the Board finds that the veteran's claim is 
well-grounded. Accordingly, further development is warranted 
prior to appellate consideration of the veteran's claim.  In 
view of the fact that the claims folder contains no VA 
medical opinion addressing whether the veteran's back 
disorder had its onset in service, the veteran should be 
afforded a VA examination before a final determination.  

Accordingly, the case is REMANDED to the RO & IC for the 
following actions:

1.  The RO & IC should request the 
veteran to provide the names, addresses 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO & IC should 
attempt to obtain and associate with the 
claims file any records identified by the 
veteran that are not already of record.

2.  Then, the RO & IC should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of any 
current low back disorder.  Any and all 
studies deemed necessary by the 
examiner(s) should be accomplished.  The 
examiner is requested to provide an 
opinion as to the likelihood that the 
veteran's current low back pathology is 
the residual of an inservice injury or is 
otherwise related to his period of 
military service.  The rationale for any 
opinion should be provided.  The claims 
folder must be made available to the 
examiner for review.

3.  Then, the RO & IC should undertake 
any other indicated development and 
adjudicate the reopened claim.  See 
Elkins v. West and Winters v. West, 
supra.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case, and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
purpose of this REMAND is to obtain additional development 
and the Board intimates no opinion as to any final outcome 
warranted.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified by the RO & IC.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

